     Case 2:19-cv-00163-TLN-CKD Document 34 Filed 04/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL BELMONTE,                                 No. 2:19-cv-00163 TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    S. PALOMARES, et al.,
15                       Defendants.
16

17          This matter is before the Court on Miguel Belmonte’s (“Plaintiff”) Motion for

18   Reconsideration filed January 21, 2020. (ECF No. 30.) Plaintiff asks this Court to reconsider the

19   magistrate judge’s order filed January 13, 2020. (ECF No. 29.) The January 13, 2020 order

20   determined that Plaintiff’s Second Amended Complaint (“SAC”) (ECF No. 17) could not be

21   screened because Plaintiff filed seven additional pleadings captioned as “Supplement[s]” to the

22   SAC. (ECF Nos. 20–23, 25–27.)

23          The Court ordered Plaintiff to file a Third Amended Complaint (“TAC”) listing all claims

24   and defendants he wishes to pursue, and “advised against supplementing any third amended

25   complaint with additional ‘notices’ or ‘supplements.’” (ECF No. 29 at 3.) Further, the Court

26   required Plaintiff’s TAC “demonstrate how the conditions complained of have resulted in a

27   deprivation of plaintiff’s constitutional rights” and “how each named defendant is involved.”

28   (Id.) Finally, the Court warned against referring to any prior pleadings in the TAC. (Id.)
                                                       1
     Case 2:19-cv-00163-TLN-CKD Document 34 Filed 04/17/20 Page 2 of 3

 1          Instead of filing a TAC, Plaintiff filed the instant motion, asserting he is a victim of

 2   “peculiar circumstances” because his legal paperwork was confiscated by prison officials. (ECF

 3   No. 30 at 1.) Plaintiff asks the Court to either: (1) screen the second amended complaint without

 4   the seven additional “supplements”; or (2) return all documents filed with the court and grant

 5   more time to file a third amended complaint. (Id. at 1–2.)

 6          “Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld unless

 7   ‘clearly erroneous or contrary to law.’” Stribling v. Uddin, 218-CV-01085-TLN-KJN, 2019 WL

 8   331288, at *1 (E.D. Cal. Jan. 25, 2019). Upon review of the entire file it does not appear the

 9   order of the magistrate judge was clearly erroneous or contrary to law. The Federal Rules of

10   Civil Procedure require a plaintiff to file a single complaint listing all claims and defendants

11   plaintiff wishes to pursue. Fed. R. Civ. P. 15(a)(2). If a plaintiff wishes to file additional notices

12   or “supplements,” the Federal Rules require plaintiff file a formal request, which must be granted

13   by the Court. Fed. R. Civ. P. 15(d). Moreover, Local Rule 220 requires that an amended

14   complaint be complete in itself without reference to any prior pleading. Plaintiff filed an

15   amended complaint and subsequently filed seven “supplements” without leave of court to do so.

16   Thus, the order was not clearly erroneous or contrary to law because Plaintiff failed to conform to

17   proper pleading procedure and the magistrate judge could not screen the complaint.

18          Therefore, IT IS HEREBY ORDERED that:

19          1. Upon reconsideration, the order of the magistrate judge filed January 13, 2020 (ECF

20              no. 29), is affirmed.
21          2. Plaintiff is sua sponte granted 30 days from the date of this order to file a Third

22              Amended Complaint. Failure to file an amended complaint in accordance with this

23              order will result in the dismissal of this action.

24          3. The Clerk of Court is directed to serve Plaintiff with Docket Numbers 1, 6, 10, 17, 20,

25              21, 22, 23, 25, 26, and 27.

26   ///
27   ///

28   ///
                                                         2
     Case 2:19-cv-00163-TLN-CKD Document 34 Filed 04/17/20 Page 3 of 3

 1         IT IS SO ORDERED.

 2   DATED: April 16, 2020

 3

 4

 5                             Troy L. Nunley
                               United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
